UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-7298


DOMINIQUE HERMAN ADAMS,

                   Plaintiff - Appellant,

             v.

J.S. HORNE, Correctional Officer; C/O ROLLINS,

                   Defendants - Appellees,

             and

PRIVATE PRISON MANAGEMENT CORPORATION, Operates Wallens Ridge
State Prison; TOWN OF BIG STONE GAP WARDEN’S OFFICE;
MANAGEMENT AND TRAINING CORPORATION,

                   Defendants.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Pamela Meade Sargent, Magistrate Judge. (7:15-cv-00168-PMS)


Submitted: January 22, 2019                                Decided: January 25, 2019


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Dominique Herman Adams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Dominique Herman Adams appeals the magistrate judge’s orders * denying

Adams’ motion to set aside the judgment under Fed. R. Civ. P. 60(b) and five other

postjudgment motions filed in his 42 U.S.C. § 1983 (2012) action. Adams has forfeited

appellate review of the court’s October 5, 2018, order by failing to address its substance

in his informal brief. See 4th Cir. R. 34(b); Jackson v. Lightsey, 775 F.3d 170, 177 (4th

Cir. 2014) (“The informal brief is an important document; under Fourth Circuit rules, our

review is limited to issues preserved in that brief.”). With respect to the September 27,

2018, order, we have reviewed the record and find no reversible error. See Hill v.

Coggins, 867 F.3d 499, 505 (4th Cir. 2017) (reviewing discovery matters for abuse of

discretion), cert. denied, 138 S. Ct. 1003 (2018); Aikens v. Ingram, 652 F.3d 496, 500-01

(4th Cir. 2011) (en banc) (discussing grounds for Rule 60(b) relief and reviewing Rule

60(b) ruling for abuse of discretion); Conaway v. Polk, 453 F.3d 567, 582 (4th Cir. 2006)

(reviewing denial of evidentiary hearing for abuse of discretion).

       Accordingly, we affirm the district court’s orders. We deny Adams’ request for a

trial transcript at government expense.     See 28 U.S.C. § 753(f) (2012); Williams v.

Ozmint, 716 F.3d 801, 811 (4th Cir. 2013). We also deny Adams’ request to purchase a

trial exhibit, which the district court’s docket indicates has been destroyed. We dispense




       *
        The parties consented to proceed before a magistrate judge pursuant to 28 U.S.C.
§ 636(c) (2012).


                                             3
with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            4